DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 7, 8, 9, 10, 11, 12, and 16 respectively of U.S. Patent Application No.: 16316891. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application has very minor variation to patent application.

Instant Application No.: 17837811
Patent Application No.: 16316891
Claim 1,	 A method of transmitting, by a user equipment, a signal in a time division duplex (TDD) wireless communication system, the method comprising:
 receiving, from a base station, configuration information comprising (i) information for a first bandwidth part (BWP) and (ii) information for downlink (DL) BWPs;
 receiving, from the base station, a signal on the first BWP based on an initial access procedure; 
receiving, from the base station, downlink control information (DCI) on the first BWP, where the DCI is related to switching a DL BWP to a second BWP among the DL BWPs; 
based on the DCI related to switching the DL BWP, switching an uplink (UL) BWP to a third BWP that corresponds to the second BWP; and 
transmitting, to the base station, a signal on the third BWP.  

Claim 1, A method of performing, by a terminal, a bandwidth part (BWP) operation in a time division duplex (TDD) wireless communication system, the method comprising:

       receiving, from a network, configuration information comprising (i) information for an initial BWP and (ii) information for downlink (DL) BWPs;
      
      receiving, from the network, a signal on the initial BWP based on performing an initial access procedure;
      receiving, from the network, downlink control information (DCI) on the initial BWP, where the DCI is related to switching a DL BWP to a first BWP among the DL BWPs;
      based on receiving the DCI related to switching the DL BWP, switching an uplink (UL) BWP to a second BWP that corresponds to the first BWP; and
     transmitting, to the network, a signal on the second BWP. 
Claim 2,	 The method of claim 1, wherein switching the UL BWP to the third BWP comprises activating a BWP or deactivating a BWP. 

Claim 2, The method of claim 1, wherein switching the UL BWP to the second BWP comprises activating a BWP or deactivating a BWP.
Claim 3,	 The method of claim 1, wherein the information for the DL BWPs comprises BWP identifiers (IDs) to identify the DL BWPs. 

Claim 3, The method of claim 1, wherein the information for the DL BWPs comprises BWP identifiers (IDs) to identify the DL BWPs.
Claim 4,	 The method of claim 1, wherein: 
the DCI related to switching the DL BWP is received in a shared control resource set (CORESET), and 
the shared CORESET is configured in a part that is commonly shared between a plurality of configured BWPs. 

Claim 7, The method of claim 1, wherein:
        the DCI related to switching the DL BWP is received in a shared control resource set (CORESET), and
the shared CORESET is configured in a part that is commonly shared between a plurality of configured BWPs. 
 

Claim 5,	 The method of claim 4, wherein each of the plurality of configured BWPs have an identical numerology.  
Claim 8,	 The method of claim 7, wherein each of the plurality of configured BWPs have an identical numerology.  
Claim 6,	 The method of claim 1, further comprising: 
transmitting, to the base station, an acknowledgement (ACK) or a negative acknowledgement (NACK) for the DCI.  

Claim 9,   The method of claim 1, further comprising: 
      transmitting, to the network, an acknowledgement (ACK) or a negative acknowledgement (NACK) for the DCI.
Claim 7,	 The method of claim 1, wherein switching the UL BWP to the third BWP that corresponds to the second BWP comprises: 
switching the UL BWP to the third BWP having a BWP index that is identical to a BWP index of the second BWP to which the DL BWP was switched.  

Claim 16, The method of claim 1, wherein switching the UL BWP to the second BWP that corresponds to the first BWP comprises: 
        switching the UL BWP to the second BWP having a BWP index that is identical to a BWP index of the first BWP to which the DL BWP was switched.
Claim 8,	 A processing apparatus configured to control a user equipment to transmit a signal in a time division duplex (TDD) wireless communication system, the processing apparatus comprising: 

at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 
receiving, from a base station, configuration information comprising (i) information for a first bandwidth part (BWP) and (ii) information for downlink (DL) BWPs;
 receiving, from the base station, a signal on the first BWP based on an initial access procedure; 
receiving, from the base station, downlink control information (DCI) on the first BWP, where the DCI is related to switching a DL BWP to a second BWP among the DL BWPs; 
based on the DCI related to switching the DL BWP, switching an uplink (UL) BWP to a third BWP that corresponds to the second BWP; and 
transmitting, to the base station, a signal on the third BWP.  

Claim 10, A terminal configured to perform a bandwidth part (BWP) operation in a time division duplex (TDD) wireless communication system, the terminal comprising:

      a transceiver;
      at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor perform operations comprising:

       receiving from a network, configuration information comprising (i) information for an initial BWP and (ii) information for downlink (DL) BWPs;

      receiving, from the network, a signal on the initial BWP based on performing an initial access procedure;
       receiving, from the network, downlink control information (DCI) on the initial BWP, where the DCI is related to switching a BWP to a first BWP among the DL BWPs;
       based on receiving the DCI related to switching the DL BWP, switching an uplink (UL) BWP to a second BWP that corresponds to the first BWP; and
      transmitting, to the network, a signal on the second BWP.
Claim 9,	 The processing apparatus of claim 8, wherein switching the UL BWP to the third BWP comprises activating a BWP or deactivating a BWP. 
 

Claim 11, The terminal of claim 10, wherein switching the UL BWP to the second BWP comprises activating a BWP or deactivating a BWP.
Claim 10,	 The processing apparatus of claim 8, wherein the information for the DL BWPs comprises BWP identifiers (IDs) to identify the DL BWPs. 
 

Claim 12, The terminal of claim 10, wherein the information for the DL BWPs comprises BWP identifiers (IDs) to identify the DL BWPs.
Claim 11,	 The processing apparatus of claim 8, wherein: 
the DCI related to switching the DL BWP is received in a shared control resource set (CORESET), and 
the shared CORESET is configured in a part that is commonly shared between a plurality of configured BWPs. 

Claim 7, The method of claim 1, wherein:
        the DCI related to switching the DL BWP is received in a shared control resource set (CORESET), and
the shared CORESET is configured in a part that is commonly shared between a plurality of configured BWPs. 

Claim 12,	 The processing apparatus of claim 11, wherein each of the plurality of configured BWPs have an identical numerology.  

Claim 8,	 The method of claim 7, wherein each of the plurality of configured BWPs have an identical numerology.  
Claim 13,	 The processing apparatus of claim 8, the operations further comprise: 
transmitting, to the base station, an acknowledgement (ACK) or a negative acknowledgement (NACK) for the DCI. 

Claim 9,   The method of claim 1, further comprising: 

      transmitting, to the network, an acknowledgement (ACK) or a negative acknowledgement (NACK) for the DCI.
Claim 14,	 The processing apparatus of claim 8, wherein switching the UL BWP to the third BWP that corresponds to the second BWP comprises: 
switching the UL BWP to the third BWP having a BWP index that is identical to a BWP index of the second BWP to which the DL BWP was switched. 
 

Claim 16, The method of claim 1, wherein switching the UL BWP to the second BWP that corresponds to the first BWP comprises:

     switching the UL BWP to the second BWP having a BWP index that is identical to a BWP index of the first BWP to which the DL BWP was switched.
Claim 15,	 A computer readable storage medium storing at least one instruction, that, based on being executed by the at least one processor, allows at least one processor to control operations comprising: 





receiving, from a base station, configuration information comprising (i) information for a first bandwidth part (BWP) and (ii) information for downlink (DL) BWPs;
 receiving, from the base station, a signal on the first BWP based on an initial access procedure; 
receiving, from the base station, downlink control information (DCI) on the first BWP, where the DCI is related to switching a DL BWP to a second BWP among the DL BWPs; 
based on the DCI related to switching the DL BWP, switching an uplink (UL) BWP to a third BWP that corresponds to the second BWP; and 
transmitting, to the base station, a signal on the third BWP.  


Claim 10, A terminal configured to perform a bandwidth part (BWP) operation in a time division duplex (TDD) wireless communication system, the terminal comprising:

      a transceiver;
      at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor perform operations comprising:
           receiving from a network, configuration information comprising (i) information for an initial BWP and (ii) information for downlink (DL) BWPs;

      receiving, from the network, a signal on the initial BWP based on performing an initial access procedure;
       receiving, from the network, downlink control information (DCI) on the initial BWP, where the DCI is related to switching a BWP to a first BWP among the DL BWPs;
       based on receiving the DCI related to switching the DL BWP, switching an uplink (UL) BWP to a second BWP that corresponds to the first BWP; and
      transmitting, to the network, a signal on the second BWP.



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the computer readable storage medium should be non-transitory computer readable storage medium.

Claim Rejections - 35 USC § 103
5.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 NR Ad-Hoc #2, Qingdao, P.R. China, 27th-30th June 2017, R1-1710761, Agenda item: 5.1.7, Source: Samsung, Title: Wider Bandwidth Operations, now onwards Document Samsung), in view of (3GPP TSG-RAN WG1 Meeting NR #2, Qingdao, China, 27th-30th June 2017, R1-1710883, Source: Nokia, Alcatel-Lucent Shanghai Bell, Title: On Wider band aspects of NR, Agenda Item: 5.1.7, now onwards Document Nokia).

Regarding Claim 1,	 Document Nokia discloses a method of transmitting, by a user equipment, a signal in a time division duplex (TDD) wireless communication system, the method comprising: (Document Samsung, whole document, Introduction page 1, NR wider bandwidth operation, RAN 1 introduced bandwidth part (BWP) to support NR wider bandwidth operation, RAN1 introduced bandwidth part (BWP) to support NR wider bandwidth operation, page 2, line 7, TDD for TDD the DL and UL share the same location of default BWP)
 receiving, from a base station, configuration information comprising (i) information for a first bandwidth part (BWP) and (ii) information for downlink (DL) BWPs; (Document Samsung, whole document, Introduction BWP, section 3.1 to 3.4, and Proposals 1 to 5: BWP, section 2, and 3.1 disclose DL BWP)
 receiving, from the base station, a signal on the first BWP based on an initial access procedure; (Document Samsung, section 1 to section 3.4 BWP)
receiving, from the base station, downlink control information (DCI) on the first BWP, where the DCI is related to switching a DL BWP to a second BWP among the DL BWPs; (Document Samsung, section 1 to section 3.4 BWP, sections 3.2 and 3.3 disclose multiple BWPs, section 3.3 discloses DCI)
based on the DCI related to switching the DL BWP, switching an uplink (UL) BWP to a third BWP that corresponds to the second BWP; and  (Document Samsung, section 1 to section 3.4 BWP, section 3.2 and 3.3 disclose multiple BWPs, section 3.3 discloses DCI)
transmitting, to the base station, a signal on the third BWP.  (Document Samsung, section 1 to section 3.4 BWP)
Document Samsung is not explicit about following:
a switching a downlink (DL) BWP,
switching the DL BWP, switching an uplink (UL) BWP,
However, Document Nokia discloses following:
a switching a downlink (DL) BWP, (Document Nokia, page 3-4, DL BW Switching)
switching the DL BWP, switching an uplink (UL) BWP, (Document Nokia, page 3-4 DL BW Switching, page 4-5, UL BWP Switching)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Samsung before the effective filing date of the claimed invention with that of Document Nokia so that a switching a downlink (DL) BWP, switching the DL BWP, switching an uplink (UL) BWP be included in the method.  The motivation to combine the teachings of Document Nokia would increase reliability of dynamic switching.  (Document Nokia, whole document, Observation 3)

Regarding Claim 2,	 The combination of Document Samsung and Document Nokia disclose the method of claim 1, wherein switching the UL BWP to the third BWP comprises activating a BWP or deactivating a BWP.  (Document Samsung, page 2, line 35, activation and deactivation of BWP, Document Nokia, page 4-5, UL BWP Switching)
 
Regarding Claim 3,	 The combination of Document Samsung and Document Nokia disclose the method of claim 1, wherein the information for the DL BWPs comprises BWP identifiers (IDs) to identify the DL BWPs. (Document Samsung, whole document, Introduction BWP, section 3.1 to 3.4, and Proposals 1 to 5: BWP, Document Nokia, section 2 and 3, BWP configuration and mechanism)
 
Regarding Claim 4,	 The combination of Document Samsung and Document Nokia disclose the method of claim 1, wherein: 
the DCI related to switching the DL BWP is received in a shared control resource set (CORESET), and  (Document Samsung, Introduction, section 3.1 to 3.4, and Proposals 1 to 5: BWP, page 1 CORESET, Document Nokia, section 3 CORESET, page 3-4 DL BWP Switching, Document Nokia, Introduction, page 1 DCI, section 3 CORESET)
the shared CORESET is configured in a part that is commonly shared between a plurality of configured BWPs. (Document Samsung, Introduction, section 3.1 to 3.4, and Proposals 1 to 5: BWP, page 1 CORESET, Document Nokia, section 3 CORESET, section 2 BWP Configuration, section 3 BWP Mechanism)
 
Regarding Claim 5,	 The combination of Document Samsung and Document Nokia disclose the method of claim 4, wherein each of the plurality of configured BWPs have an identical numerology.  (Document Samsung, Introduction, Numerology and BWP, section 3.1 to 3.4, and Proposals 1 to 5: BWPs, Document Nokia, page 6, Proposal 2: BWPs are associated with same data numerology and control numerology configured to a UE)

Regarding Claim 6,	 The combination of Document Samsung and Document Nokia disclose the method of claim 1, further comprising: 
transmitting, to the base station, an acknowledgement (ACK) or a negative acknowledgement (NACK) for the DCI. (Document Samsung, section 3.4, Table 1 ACK/NACK) 

Regarding Claim 7,	 The combination of Document Samsung and Document Nokia disclose the method of claim 1, wherein switching the UL BWP to the third BWP that corresponds to the second BWP comprises: (Document Samsung, Introduction page 1, NR wider bandwidth operation, RAN1 introduced bandwidth part (BWP) to support NR wider bandwidth operation, section 3.1, and Proposals 1 to 5: BWP, Document Nokia, page 3-5, UL BWP Switching)
switching the UL BWP to the third BWP having a BWP index that is identical to a BWP index of the second BWP to which the DL BWP was switched.  (Document Samsung, Introduction page 1, NR wider bandwidth operation, RAN 1 introduced bandwidth part (BWP) to support NR wider bandwidth operation, section 3.1, and Proposals 1 to 5: BWP, Document Nokia, page 4-5, UL BWP Switching, and page 3-4 DL BWP Switching, section 3, BWP Index)

Regarding Claim 8,	 Document Nokia discloses a processing apparatus configured to control a user equipment to transmit a signal in a time division duplex (TDD) wireless communication system, the processing apparatus comprising: (Document Samsung, whole document, Introduction page 1, NR wider bandwidth operation, RAN 1 introduced bandwidth part (BWP) to support NR wider bandwidth operation, RAN1 introduced bandwidth part (BWP) to support NR wider bandwidth operation, page 2, line 7, TDD for TDD the DL and UL share the same location of default BWP)
at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: (Document Samsung, processor, computer memory, processor and storing instructions are common knowledge in the art)
receiving, from a base station, configuration information comprising (i) information for a first bandwidth part (BWP) and (ii) information for downlink (DL) BWPs; (Document Samsung, whole document, Introduction BWP, section 3.1 to 3.4, and Proposals 1 to 5: BWP, section 2, and 3.1 disclose DL BWP)
 receiving, from the base station, a signal on the first BWP based on an initial access procedure; (Document Samsung, section 1 to section 3.4 BWP)
receiving, from the base station, downlink control information (DCI) on the first BWP, where the DCI is related to switching a DL BWP to a second BWP among the DL BWPs; (Document Samsung, section 1 to section 3.4 BWP, section 2, and 3.1 disclose DL BWP, section 3.2, and 3.3 disclose multiple BWPs, section 3.3 discloses DCI)
based on the DCI related to switching the DL BWP, switching an uplink (UL) BWP to a third BWP that corresponds to the second BWP; and (Document Samsung, section 1 to section 3.4 BWP, section 2, and 3.1 disclose DL BWP, section 3.2 and 3.3 disclose multiple BWPs, section 3.3 discloses DCI)
transmitting, to the base station, a signal on the third BWP.  (Document Samsung, section 1 to section 3.4 BWP, section 3.2 and 3.3 disclose multiple BWPs)
Document Samsung is not explicit about following:
a switching a downlink (DL) BWP,
switching the DL BWP, switching an uplink (UL) BWP,
However, Document Nokia discloses following:
a switching a downlink (DL) BWP, (Document Nokia, page 3-4, DL BW Switching)
switching the DL BWP, switching an uplink (UL) BWP, (Document Nokia, page 3-4 DL BW Switching, page 4-5, UL BWP Switching)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Samsung before the effective filing date of the claimed invention with that of Document Nokia so that a switching a downlink (DL) BWP, switching the DL BWP, switching an uplink (UL) BWP be included in the method.  The motivation to combine the teachings of Document Nokia would increase reliability of dynamic switching.  (Document Nokia, whole document, Observation 3)

Regarding Claim 9,	 The combination of Document Samsung and Document Nokia disclose the processing apparatus of claim 8, wherein switching the UL BWP to the third BWP comprises activating a BWP or deactivating a BWP. (Document Samsung, page 2, line 35, activation and deactivation of BWP, Document Nokia, page 4-5, UL BWP Switching)
 
Regarding Claim 10,	 The combination of Document Samsung and Document Nokia disclose the processing apparatus of claim 8, wherein the information for the DL BWPs comprises BWP identifiers (IDs) to identify the DL BWPs. (Document Samsung, whole document, Introduction BWP, section 3.1 to 3.4, and Proposals 1 to 5: BWP, Document Nokia, section 2 and 3, BWP configuration and mechanism)
 
Regarding Claim 11,	 The combination of Document Samsung and Document Nokia disclose the processing apparatus of claim 8, wherein: 
the DCI related to switching the DL BWP is received in a shared control resource set (CORESET), and (Document Samsung, Introduction, section 3.1 to 3.4, and Proposals 1 to 5: BWP, page 1 CORESET, Document Nokia, section 3 CORESET, page 3-4 DL BWP Switching, Document Nokia, Introduction, page 1 DCI, section 3 CORESET)
the shared CORESET is configured in a part that is commonly shared between a plurality of configured BWPs. (Document Samsung, Introduction, section 3.1 to 3.4, and Proposals 1 to 5: BWP, page 1 CORESET, Document Nokia, section 3 CORESET, section 2 BWP Configuration, section 3 BWP Mechanism)
 
Regarding Claim 12,	 The combination of Document Samsung and Document Nokia disclose the processing apparatus of claim 11, wherein each of the plurality of configured BWPs have an identical numerology.  (Document Samsung, Introduction, Numerology and BWP, section 3.1 to 3.4, and Proposals 1 to 5: BWPs, Document Nokia, page 6, Proposal 2: BWPs are associated with same data numerology and control numerology configured to a UE)

Regarding Claim 13,	 The combination of Document Samsung and Document Nokia disclose the processing apparatus of claim 8, the operations further comprise: 
transmitting, to the base station, an acknowledgement (ACK) or a negative acknowledgement (NACK) for the DCI. (Document Samsung, section 3.4, Table 1 ACK/NACK) 

Regarding Claim 14,	 The combination of Document Samsung and Document Nokia disclose the processing apparatus of claim 8, wherein switching the UL BWP to the third BWP that corresponds to the second BWP comprises: (Document Samsung, Introduction page 1, NR wider bandwidth operation, RAN1 introduced bandwidth part (BWP) to support NR wider bandwidth operation, section 3.1, and Proposals 1 to 5: BWP, Document Nokia, page 3-5, UL BWP Switching)
switching the UL BWP to the third BWP having a BWP index that is identical to a BWP index of the second BWP to which the DL BWP was switched. (Document Samsung, Introduction page 1, NR wider bandwidth operation, RAN 1 introduced bandwidth part (BWP) to support NR wider bandwidth operation, section 3.1, and Proposals 1 to 5: BWP, Document Nokia, page 4-5, UL BWP Switching, and page 3-4 DL BWP Switching, section 3, BWP Index)
 
Regarding Claim 15,	 Document Samsung discloses a computer readable storage medium storing at least one instruction, that, based on being executed by the at least one processor, allows at least one processor to control operations comprising: (Document Samsung, processor, non-transitory computer readable storage medium, processor and storing instructions are common knowledge in the art)
receiving, from a base station, configuration information comprising (i) information for a first bandwidth part (BWP) and (ii) information for downlink (DL) BWPs; (Document Samsung, whole document, Introduction BWP, section 3.1 to 3.4, and Proposals 1 to 5: BWP, section 2, and 3.1 disclose DL BWP)
 receiving, from the base station, a signal on the first BWP based on an initial access procedure; (Document Samsung, whole document, Introduction BWP, section 3.1 to 3.4, and Proposals 1 to 5: BWP)
receiving, from the base station, downlink control information (DCI) on the first BWP, where the DCI is related to switching a DL BWP to a second BWP among the DL BWPs; (Document Samsung, section 1 to section 3.4 BWP, section 2, and 3.1 disclose DL BWP, section 3.2 and 3.3 disclose multiple BWPs, section 3.3 discloses DCI)
based on the DCI related to switching the DL BWP, switching an uplink (UL) BWP to a third BWP that corresponds to the second BWP; and (Document Samsung, section 1 to section 3.4 BWP, section 2, and 3.1 disclose DL BWP, section 3.2 and 3.3 disclose multiple BWPs, section 3.3 discloses DCI)
transmitting, to the base station, a signal on the third BWP.  (Document Samsung, section 1 to section 3.4 BWP, section 3.2 and 3.3 disclose multiple BWPs)
Document Samsung is not explicit about following:
a switching a downlink (DL) BWP,
switching the DL BWP, switching an uplink (UL) BWP,
However, Document Nokia discloses following:
a switching a downlink (DL) BWP, (Document Nokia, page 3-4, DL BW Switching)
switching the DL BWP, switching an uplink (UL) BWP, (Document Nokia, page 3-4 DL BW Switching, page 4-5, UL BWP Switching)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Samsung before the effective filing date of the claimed invention with that of Document Nokia so that a switching a downlink (DL) BWP, switching the DL BWP, switching an uplink (UL) BWP be included in the method.  The motivation to combine the teachings of Document Nokia would increase reliability of dynamic switching.  (Document Nokia, whole document, Observation 3)

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463